                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

DOUGLAS C. GIBBONEY,                      :
                Petitioner,               :
          v.                              :                      No. 2:19-cv-3534
                                          :
SUPERINTENDENT KEVIN RANSOM,              :
PENNSYLVANIA STATE ATTORNEY               :
GENERAL, and THE DISTRICT ATTORNEY        :
OF THE COUNTY OF CHESTER,                 :
                  Respondents.            :
__________________________________________

                                    OPINION
                    Report and Recommendation, ECF No. 17—Adopted

JOSEPH F. LEESON, JR.                                                          December 27, 2019
United States District Judge

I.     INTRODUCTION

       On July 15, 2019, Douglas Gibboney filed a petition for a writ of habeas corpus pursuant

to 28 U.S.C. § 2254, in which he (1) seeks relief from a state court sentence resulting from his

guilty plea to driving while under the influence of alcohol and related offenses, as well as (2)

challenges the state court’s denial of his motion to withdraw that guilty plea. See ECF No. 1.

This Court referred Gibboney’s petition to United States Magistrate Judge Lynne Sitarski on

September 11, 2019, for a Report and Recommendation (“R&R”) as to whether the petition

should be granted. See ECF No. 10. Following receipt of the District Attorney of Chester

County’s response to Gibboney’s habeas petition, see ECF No. 12, Magistrate Judge Sitarski

issued her R&R on November 19, 2019, see R&R, ECF No. 17. In it, Judge Sitarski identifies

the petition as both time-barred and raising non-cognizable claims. Id. Gibboney has not filed




                                                 1
                                              122719
objections to the R&R, and the time for filing objections has expired. 1 Having reviewed

Magistrate Judge Sitarski’s R&R for clear error and finding none, the Court now adopts the

findings of the R&R and dismisses Gibboney’s habeas petition.

II.    STANDARD OF REVIEW

       When neither party objects to a magistrate judge’s report and recommendation, the

district court is not statutorily required to review the report—either de novo or under any other

standard. Thomas v. Arn, 474 U.S. 140, 152 (1985) (“There is no indication that Congress, in

enacting § 636(b)(1)(C), intended to require a district judge to review a magistrate’s report to

which no objections are filed.”). Nevertheless, the United States Court of Appeals for the Third

Circuit has held that, notwithstanding the absence of objections, it is “better practice” to afford

some level of review to dispositive legal issues raised in a Magistrate Judge’s report. Henderson

v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987), writ denied 484 U.S. 837 (1987). Where no party

objects to the findings and recommendations of a Magistrate Judge’s report, the district court

reviews the report for clear error. Univac Dental Co. v. Dentsply Int'l, Inc., 702 F. Supp. 2d 465,

469 (M.D. Pa. 2010) (“When no timely objection is filed, the court need only satisfy itself that

there is no clear error on the face of the record in order to accept the recommendation.” (quoting

FED. R. CIV. P. 72(b), advisory committee notes)); Oldrati v. Apfel, 33 F. Supp. 2d 397, 399

(E.D. Pa. 1998) (explaining that in the absence of a timely objection, the court should review the

magistrate judge’s report and recommendation for clear error).




1
        “A party may serve and file objections to the order within 14 days after being served with
a copy. A party may not assign as error a defect in the order not timely objected to.” FED. R.
CIV. P. 72(a).

                                                  2
                                               122719
III.   DISCUSSION

       In the absence of objections, this Court has reviewed the record for plain error and has

found none. The R&R outlines the factual and procedural history of this case prior to addressing

the limitations period applicable to habeas petitions as well as the standard for merits review of

habeas petitions. See R&R at 1-7. Magistrate Judge Sitarski then observes that Gibboney’s

judgment of conviction became final on February 10, 2014, and because he did not file the

instant habeas petition until July 15, 2019, the petition is untimely under 28 U.S.C. §

2244(d)(1)’s strict one-year limitations period. See id. at 8-9. Nor does Judge Sitarski find

Gibboney entitled to any statutory or equitable tolling. Id.

       Judge Sitarski also concludes that neither of the two bases for the relief sought in

Gibboney’s habeas petition—he challenges (1) Pennsylvania’s sentencing procedure by arguing

his sentence is “illegal as being violative of 75 Pa.C.S. § 3184(2), which requires a pre-sentence

addiction assessment,” as well as (2) an alleged error in the underlying Post-Conviction Relief

Act procedure by claiming that “[t]he lower court erred when it denied the Motion to Withdraw

Guilty Plea”—are properly cognizable habeas claims. See R&R at 10. For these additional

reasons, even if it were not time-barred, Judge Sitarski identifies the petition as non-viable.

IV.    CONCLUSION

       After review and in the absence of objections, this Court now adopts the findings and

recommendations of the well-reasoned and thorough R&R. Gibboney’s habeas corpus petition is




                                                 3
                                              122719
therefore dismissed 2 as time-barred. Moreover, Gibboney is not entitled to either an evidentiary

hearing or a Certificate of Appealability. 3


                                                    BY THE COURT:



                                                    /s/ Joseph F. Leeson, Jr.______________
                                                    JOSEPH F. LEESON, JR.
                                                    United States District Judge




2
        Although the R&R recommends that the petition be “denied,” the appropriate disposition
of an application on procedural grounds (such as timeliness, as is the case here), rather than on
substantive grounds, is “dismissal.” See, e.g., Martin v. Andrew, No. 13-CV-06739, 2015 WL
2417163, at *4 (E.D. Pa. May 18, 2015) (“Even if this court had subject matter jurisdiction over
the instant Petition, it would nonetheless be dismissed as untimely.”). The Court therefore
“dismisses” Gibboney’s petition as untimely rather than “denying” it on the merits.
3
        Although Magistrate Judge Sitarski does not give substantive treatment to whether
Gibboney is entitled to an evidentiary hearing or a Certificate of Appealability, see R&R at 12,
the Court agrees that neither are warranted here. As for an evidentiary hearing, there are no new,
retroactive rules of constitutional law at play, nor are there any issues of fact, as Gibboney’s
petition is being dismissed on procedural grounds rather than being denied on its merits. See 28
U.S.C. § 2254(e) (limiting the holding of an evidentiary hearing to claims relying on a new,
retroactive rule of constitutional law, or where the factual predicate of a claim could not have
been discovered through due diligence, and the facts would establish that no reasonable fact
finder would have convicted the petitioner). As for a Certificate of Appealability, the dismissal
of Gibboney’s petition is well founded for the reasons discussed in the R&R and the
circumstances therefore do not warrant issuance of one. See Buck v. Davis, 137 S. Ct. 759, 777
(2017) (“[A] litigant seeking a [Certificate of Appealability] must demonstrate that a procedural
ruling barring relief is itself debatable among jurists of reason; otherwise, the appeal would not
‘deserve encouragement to proceed further.’” (quoting Slack v. McDaniel, 529 U.S. 473, 484
(2000))).


                                                  4
                                               122719
